OPINION

Per Curiam:

In this case, the district court determined that appellant had received a total of $29,100 from respondent, and repaid only $9,757, leaving a balance owing of $19,345.
Testimony of disinterested persons and of appellant would support a determination that appellant received more from respondent than the trial court found. However, appellant contends the judgment, as actually entered, must fail because appellant’s counsel induced the trial judge to make supplemental findings relating to particular sources of the money delivered which, appellant contends, cannot be correlated precisely with amounts as testified to by respondent or her witnesses. We do not agree.
Concerning two particular sources of money, the New China Club and the Colony Club, the trial court’s findings correspond exactly with those amounts to which independent witnesses *266testified. Concerning other sources of money delivered, the court did not totally accept respondent’s evidence, and partially discounted her claims. Still, the individual findings, as well as the gross amount of the judgment, were all adequately supported. Cf. Casey v. Williams, 87 Nev. 137, 482 P.2d 824 (1971); Fireman’s Fund Ins. v. Shawcross, 84 Nev. 446, 442 P.2d 907 (1968).
Affirmed.